Exhibit 10.1

 

[ex10-1img001.gif]

 

June 16, 2017

 

Williams Financial Group
CityPlace Tower
2711 N. Haskell Avenue, Suite 2900
Dallas, TX 75204

 

Re: Termination of Asset Purchase Agreement

 

Gentlemen:

 

Reference is made to that certain Asset Purchase Agreement dated as of March 10,
2017 (the “Agreement”) by and among National Holdings Corporation (“National”)
and The Williams Financial Group, Inc., WFG Investments, Inc., WFG Advisors, LP,
WFG Strategic Alliance, Inc., Advisory Marketing Services, LLC and WM Management
Services, Inc. (collectively, “Williams” or the “Company”). Capitalized terms
not otherwise defined herein shall have the meaning set forth in the Agreement.

 

By and upon execution of this letter agreement, the parties hereto agree that
the Agreement is and shall be terminated pursuant to Section 9.13(a) thereof and
of no further force and effect. The parties hereby mutually release each other
and each of their successors and assigns from and against (i) any and all costs,
damages, actions, proceedings, demands or claims whatsoever that either of them
now has or may hereafter have against the other party hereto, by reason of or in
connection with the Agreement and (ii) any covenants or obligations which by
their terms expressly survive termination of the Agreement. Notwithstanding the
foregoing, the parties’ rights and obligations under Sections 7(c) through 7(f)
shall remain in full force and effect.

 

Sincerely,

 

National Holdings Corporation

 

By: /s/ Glenn Worman                                  

Name:  Glenn Worman

Title:    Chief Operation Officer, & Chief Financial Officer

 

 

Acknowledged and agreed to by:

 

The Williams Financial Group, Inc.

 

By: /s/  David Williams                                  

Name:   David Williams

Title:     President

 

 
 

--------------------------------------------------------------------------------

 

 

June 16, 2017

Page 2 of 2 

 

 

 

WFG Investments, Inc.

 

By: /s/ David Williams                                  

Name:  David Williams

Title:    President

 

 

WFG Advisors, LP

 

By: /s/ David Williams                                  

Name:  David Williams

Title:    President

 

 

WFG Strategic Alliance, Inc.

 

By: /s/ David Williams                                  

Name:  David Williams

Title:    President

 

 

Advisory Marketing Services, LLC

 

By: /s/ David Williams                                  

Name:  David Williams

Title:    President

 

 

WFG Management Services, Inc.

 

By: /s/ David Williams                                  

Name:  David Williams

Title:    President

 